Title: From John Adams to François Adriaan Van der Kemp, 2 October 1818
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir.
Quincy Montezillo  Oct. 2. 1818

As Misery is Said to derive Some consolation from the Misery of others; your Letter of 18. Septr. has given me Some miserable Comfort, to find to find that your Batavian Predecessors in New York were not much more tollerant than my Yankee Ancestors in New England.
But I admire your East India Company and their Director, and their Threat, of the Authority of their H. M. the States General. How can it have happened that Holland Should have been the Berceau of Tolleration?
Your West India Company appear to have preceeded Thomasius, Voltaire and Jefferson.
Religion always has, and always will govern Mankind. Man is constitutionally, essentially and unchangeably a religious Animal. Neither Phylosophers, or Politicians can ever govern him in any other Way, I will not condescend to employ the Word Tolleration: I assert that unlimitted Freedom of Religion, consistent with Morals and Property, is essential to the Progress of Society And the Amelioration of the Condition of Mankind.
The Visit of my Children Short as it has been has been to me as high a gratification as my nature and Age can receive. To the Candour of the World And the favour of Heaven, they and You, my Country and all my Friends are recommended by your old Friend / and humble Servant
John Adams